OPINION OF THE COURT
FUENTES, Circuit Judge.
Plaintiff Richard Maniaci appeals the District Court’s grant of summary judgment to Defendants Richard Naff, Joseph Mastrangelo, and Township of Mount Laurel. We have jurisdiction under 28 U.S.C. § 1291.
The standard of review applicable to an order granting summary judgment is plenary. Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir.2002). We apply the same test employed by a district court under Federal Rule of Civil Procedure 56(c). See Kelley v. TYK Refractories Co., 860 F.2d 1188, 1192 (3d Cir.1988). Accordingly, the District Court’s grant of summary judgment in favor of the Defendants was proper only if it appears that “there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). In evaluating the evidence, we are required “to view the inferences to be drawn from the underlying facts in the light most favorable to the party opposing the motion.” Bartnicki v. Vopper, 200 F.3d 109, 114 (3d Cir.1999).
We have carefully considered Maniaci’s arguments in this appeal and find that they lack merit. For the reasons substantially stated in the District Court’s well-reasoned and thorough opinion, we find that summary judgment was properly *113granted to Defendants. We therefore affirm.